DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Pending: 
1-3, 6, 7, 9, 11-18, 20, 23-31
Withdrawn: 
NONE
Rejected:
1-3, 6, 7, 9, 11-18, 20, 23-31
Amended: 
1
New: 
31
Independent:
1


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, 9, 11-18, 20, 23-28, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Wust et al (US 2009/0297393) in view of Garat (US 2004/0045638).
Wust teaches an Al-Si die casting alloy comprising:

cl. 1
dependent cl.
Wust
Si
6.5-8.9
≥7.25 (cl. 2)
≥8.0 (cl. 3) 
6.5<9.5
Mg
0.55-0.80
≤0.75 (cl. 6)
≤0.7 (cl. 7)
≥0.60 (cl. 23)
0.02-0.6
Cu
0.15-0.35
≥0.18 (cl. 9) 
0.1-0.4
Mn
0.30-0.80
≥0.35 (cl. 11)
≤0.65 (cl. 12)
≥0.40 (cl. 24)
≥0.45 (cl. 25)
0.3-0.6
Sr
0.012-0.040

80-180ppm
0.008-0.0180
Ti
-0.25
0.005-0.25 (cl. 13)
≤0.1
Fe
-0.12
≤0.11 (cl. 14)
≤0.15 (cl. 14)
0.15-0.35
Zn
-0.20

≤0.03
Impurities ea.
-0.10


Impurities total
-0.35

<0.2 total other elements


see Wust et al. at abstract, [0016], which overlaps the claimed ranges of Si, Mg, Mn, Sr, Ti and Zn (independent claim 1, dependent claims 2, 3, 6, 7, 9, 11-14, 23-25). Wust does not teach any elements excluded by the “consisting of” transitional phrase (claim 1). Wust teaches processing said alloy by foundry method of pressure casting [0001], and therefore meets the instant “3xx aluminum casting alloy” (claim 1), “shape cast product” (claim 15-18, 26-28) limitations. 
Concerning the limitation of quality index of at least 400 (claim 1) as well as a quality index of at least 430 (cl. 20), Wust does not specify the term “quality index”. However, Wust teaches UTS and elongation that give a quality index (as defined above) for example 10 (see [0028]) of 443 (i.e. QI= UTS(MPa) + 150*log(Elongation) = 281.67 + 150*log(11.96) = 443), which meets the quality index minimums of instant claims 1 and 20. Additionally/alternatively, it is reasonable to assert that because Wust teaches an overlapping, processed by pressure casting into a foundry cast product, then substantially the same quality index is expected in the prior art as in the instant invention. The same holds true with respect to the intergranular corrosion resistance values recited in claim 30.
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.

Wust does not specify a maximum of 0.12% Fe (amended claim 1) or a maximum of 0.11% Fe (amended claim 14). However, the Fe content in aluminum alloys is known to be a result effective variable, wherein the predictable result of lowering the Fe is increasing toughness and/or ductility. This is supported by Garat, who teaches lowering the Fe content of Al-Si casting alloys to <0.12% is beneficial to prevent Fe phases that are detrimental to elongation [0036]. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have lowered the Fe content of the Al-Si alloy of Wust, in order to prevent Fe phases that are detrimental to elongation (as taught by Garat).
Because Wust together with Garat teaches alloying ranges that substantially overlap the presently claimed alloying ranges, as well as properties (including quality index) within the claimed minimum, it is held that Wust together with Garat has created a prima facie case of obviousness of the presently claimed invention.
Overlapping ranges have been held to be a prima facie case of obviousness, see MPEP § 2144.05. It would have been obvious to one of ordinary skill in the art to select any portion of the range, including the claimed range, from the broader range disclosed in the prior art, because the prior art finds that said composition in the entire disclosed range has a suitable utility. Additionally, "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages," In re Peterson, 65 USPQ2d at 1379 (CAFC 2003).

Concerning dependent claims 2-3, 6, 7, 9, 11-14, 23-25, Wust teaches alloying ranges that overlap or touch the boundary of the presently claimed ranges (see Table above for comparison).
Concerning claim 15, Wust teaches said Al-Si alloys are processed by pressure casting. It would have been within the level of one of skill in the art, given the disclosure of Wust, to have pressure cast by die casting, because die casting is common form pressure casting. Wust does not mention the presence of die soldering defects, and therefore meets the instant limitation of “absent” such defects.
Concerning claims 18 and 26, Wust teaches an elongation up to 11.96% [0028}, example 10, which meets the instant minimums.
Concerning claims 16 and 17, Wust does not teach the tensile yield strength in accordance with ASTM E8 and B557. However, because Wust teaches an overlapping Al-Si alloy, then substantially the same tensile yield strength is reasonably expected for a given testing protocol, as for the instant invention
Concerning claims 27-28, Wust teaches automotive parts can be formed out of said alloy, for example a vehicle body, chassis, or component of drivetrain [0020]. It would have been within the level of one of ordinary skill in the art to have die cast the Al-Si alloy of Wust into a variety of automotive parts, such as a suspension part, because Wust teaches casting automotive parts [0020], and that said alloy exhibits excellent strength properties (examples).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Wust and Garat as applied to claims above, further in view of “ASM Handbook Vol. 15: Casting” p 1009-1018.
Wust does not specify the thickness of the die cast Al-Si alloy part. However, “ASM Handbook Vol. 15: Casting” teaches the minimum thickness of die cast aluminum parts is 1.0-2.5 mm (Table 4). It would have been obvious to one of ordinary skill in the art to have used the die casting process and alloy of Wust and Garat, in order to die cast a part 2.0-2.5 mm thick, because “ASM Handbook Vol. 15: Casting” teaches the typical minimum thickness of die cast aluminum parts is 1.0-2.5 mm (Table 4).

Allowable Subject Matter
Claim 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or suggest a shape case product with the claimed alloying ranges of Si, Mg, Cu, Mn, Sr, Ti, Fe, Zn and Al, complete with the claimed tensile yield strength ≥ 290MPa, substantially as presently claimed.

Response to Amendment/Arguments
In the response filed on 4/28/22, applicant amended claim 1, added new claim 31, and submitted various arguments traversing the rejections of record. The examiner agrees that no new matter has been added.
Applicant’s argument that the prior art does not teach or suggest the claimed Fe range has not been found persuasive. As stated supra, though Wust does not specify a maximum of 0.12% Fe (amended claim 1) or a maximum of 0.11% Fe (amended claim 14), the Fe content in aluminum alloys is known to be a result effective variable, wherein the predictable result of lowering the Fe is increasing toughness and/or ductility/elongation. This is supported by Garat, who teaches lowering the Fe content of Al-Si casting alloys to <0.12% is beneficial to prevent Fe phases that are detrimental to elongation [0036]. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have lowered the Fe content of the Al-Si alloy of Wust, in order to prevent Fe phases that are detrimental to elongation (as taught by Garat).

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240.  The examiner can normally be reached on Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE WYSZOMIERSKI/             Primary Examiner, Art Unit 1733                                                                                                                                                                                           

                                                                                                                                                                                                                                                                                                                                                                                   
/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        8/9/22